Citation Nr: 1449091	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-09 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for post-operative residuals of a recurrent right shoulder dislocation, with degenerative joint disease rated, in pertinent part, as 40 percent disabling from December 3, 2008; 30 percent disabling from June 2, 2009; and 40 percent disabling from December 1, 2009.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2009, the RO increased the rating for service-connected right shoulder disability to 40 percent effective December 3, 2008.  A 30 percent rating was assigned from June 2, 2009.  Relevant evidence was received within the one-year appeal period and in a January 2010 rating decision, the RO granted a 100 percent rating effective October 2, 2009 based on the need for convalescence following surgery, and assigned a 40 percent rating from December 1, 2009.  A separate 10 percent rating was assigned for a right shoulder postoperative scar from October 2, 2009.  In April 2010, the Veteran submitted a notice of disagreement with the ratings and effective dates.  

In a September 2010 rating decision, the RO continued the 40 percent rating for the right shoulder and denied entitlement to total disability evaluation based on individual unemployability due to service connected disorders.  

In November 2010, the RO furnished a statement of the case addressing the right shoulder orthopedic disability and the right shoulder scar.  While the effective date issues were not specifically listed, the reasons and bases section explained the basis for the assigned effective dates.  

In December 2010, the Veteran submitted a statement in support of claim that was titled "Veteran Notice of Disagreement and Clear and Unmistakable Error with Waco Regional Office September 30, 2010 Rating Decision."  

In March 2011, the RO furnished a statement of the case addressing entitlement to a rating greater than 40 percent for right shoulder disability and for entitlement to individual unemployability benefits.  Thereafter the Veteran perfected his appeal in a timely manner.  

On review, the December 2010 statement is somewhat confusing.  Handwritten notes from RO personnel indicate that the statement was a clear and unmistakable error claim with the September 2010 rating decision and a notice of disagreement with the January 2010 rating decision.  The RO further noted that this was already of record and that a statement of the case was released on the issue in November 2010.  

In considering the December 2010 statement, the Veteran appears to disagree with the September 2010 decision and to further assert that this decision was linked to the notice of disagreement with the January 2010 rating decision, and that a higher rating was warranted for the shoulder.  On review, the Board accepts this statement as a timely substantive appeal on the right shoulder orthopedic rating issue addressed in the November 2010 statement of the case.  Thus, the Board finds that the appeal stems from the August 2009 rating decision and the issue is phrased as stated above.  See 38 C.F.R. § 3.156(b) (2014).  As the rating issue is on appeal, and as there is no final rating decision, 38 U.S.C.A. § 7105 (West 2002), there is no basis for a claim based on clear and unmistakable error.  38 C.F.R. § 3.105 (2014).

This is a paperless appeal and the VBMS and Virtual VA folders were reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issues were most recently addressed in the March 2011 statement of the case.  On review, additional relevant evidence, to include VA medical records and VA right shoulder examination reports dated in July 2012 and April 2013, were added to the record following the statement of the case and prior to certification.  A remand is necessary for the RO to consider this evidence and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37 (2014).

VA medical records were last added to the virtual folder in May 2013.  Updated records should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) (2014).  

Information in the VBMS folder indicates the Veteran had a claim for vocational rehabilitation benefits in 2009.  These records are potentially relevant to the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders and should also be obtained on remand.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request relevant treatment records from the VA Medical Center in Dallas for the period from May 2013 to the present.  The AOJ should also request the Veteran's vocational rehabilitation folder.  All records obtained should be associated with the Veteran's claims folder, VBMS file or Virtual VA file.   If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Upon completion of the foregoing and any additional development deemed appropriate, the AOJ must readjudicate the appeal issues.  The appellant and his representative must be furnished a supplemental statement of the case that considers all applicable laws and regulations as well as all evidence received since the March 2011 statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



